Citation Nr: 0419024	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  98-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1965 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The RO denied a rating for 
PTSD in excess of 10 percent and denied a TDIU.  The veteran 
entered notice of disagreement with this decision in July 
1997; the RO issued a statement of the case in October 1997; 
and the veteran entered a substantive appeal, which was 
received in February 1998.  In a March 2000 rating decision 
during the appeal, the RO increased the disability rating for 
PTSD to 30 percent.  

The case was remanded by the Board to the RO in October 2003 
for additional development of the record.  Subsequent to the 
remand, which noted that the veteran was currently 
representing himself, the veteran elected representation by 
The American Legion pursuant to VA Form 21-22 dated September 
2003.  

As to the issue of entitlement to a TDIU, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

FINDING OF FACT

PTSD is shown to be manifested by a level of impairment that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks more than 
once per week, impaired judgment, disturbances of motivation 
and mood with difficulty in establishing and maintaining 
effective work and social relationships.  
Findings of suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic attacks, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene 
with the inability to establish and maintain effective work 
and social relationships are not demonstrated.  
CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an increased rating of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), was enacted on November 
9, 2000, after the veteran filed his claim in August 
2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  


The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 1997 rating decision, the October 1997 statements 
of the case, the March 2000, October 2002 and February 2004 
supplemental statements of the case, and the VA letters from 
March 2002 and December 2002, as well as the October 2003 
Board remand apprised the veteran of the information and 
evidence needed to substantiate his claim of entitlement to 
an increased rating for PTSD, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  

In particular, in letters from March 2002 and December 2002, 
the veteran was informed of the enactment of the VCAA, and 
provided the opportunity to identify additional evidence in 
support of his claim.  He was advised of what VA would obtain 
and he was also informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  

In essence, the veteran was informed of the division of 
responsibilities between the parties to obtain evidence and 
was afforded additional time to identify evidence in support 
of his claim.  He was also notified of the relevant evidence 
in VA's possession upon which a decision would be based.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the President signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003.  Accordingly, the Board concludes that 
the veteran has been provided statutorily sufficient time and 
opportunity to submit evidence in support of his claim.  

It is noted that the United States Court of Appeals for 
Veteran Claims' (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. App 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, the claim for an increased rating for 
PTSD was received from the veteran in January 1997, before 
the VCAA was enacted.  Thereafter, the claim was denied.  The 
veteran was initially provided with VCAA notice in March 
2002.  

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II, supra.  While the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, supra, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, supra, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini II, supra, also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  No additional evidence was submitted or 
identified.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  A comprehensive VA medical examination 
was conducted and an opinion was received.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


Increased Rating 

The veteran asserts that his PTSD warrants a rating in excess 
of the currently assigned 30 percent rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability rating.  38 C.F.R. § 4.1.  The current 
level of disability, however, is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  

Under that formula, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. § 
4.130.  


The Global Assessment of Functioning Scale score (GAF) 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF is based on all of the 
veteran's psychiatric impairments.  

A GAF of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  

A 61 to 70 GAF score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  


In this case, in February 1995 the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  While the veteran entered a timely notice of 
disagreement within one year of the March 15, 1998 notice of 
that rating decision, he did not enter a timely substantive 
appeal following the issuance of a statement of the case on 
October 24, 1997.  The veteran did not enter a written 
submission that could be construed as a substantive appeal 
until February 5, 1998, which is more than one year after the 
March 15, 1995 notice of the February 1995 rating decision, 
and is more than 60 days after issuance of the statement of 
the case on October 24, 1997.  38 C.F.R. §§ 20.302(b), 
20.1103 (2003). 

The February 5, 1998 Statement in Support of Claim did effect 
a timely substantive appeal to an April 1997 rating decision 
denial of increased rating for PTSD, as the substantive 
appeal was received at the RO within one year of the April 
21, 1997 notice of the April 1997 rating decision.  Through 
his attorney, in July 1997 the veteran effected a notice of 
disagreement with the April 1997 rating decision, and the RO 
issued a statement of the case in October 1997.  The RO 
accepted a January 1997 VA report of examination to serve as 
a claim for increased rating for the veteran's service-
connected PTSD.  In a March 2000 rating decision during the 
appeal, the RO increased the disability rating for PTSD to 30 
percent.  

A temporary total rating for hospitalization has been granted 
for the period from July 2, 2001 through August 31, 2001; 
therefore, that period is not at issue for consideration of 
increased rating for PTSD.  

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  

At a July 1997 VA neuropsychiatric examination, the veteran 
was reportedly cooperative with all procedures, giving a 
consistently acceptable level of effort throughout the 
evaluation.  The examiner summarized that the veteran's 
performance on the neuropsychological tests administered 
reflected an individual who was currently functioning within 
the average range of psychometric intelligence, which may 
represent a mild decline over probable premorbid levels, 
given his educational and vocational accomplishments.  

The veteran's pattern of test performance indicated deficits 
in spontaneous retrieval of newly learned information.  The 
veteran demonstrated an intact ability to attend to, encode, 
and store novel information, but had difficulty retrieving 
same on demand.  His performance improved when environmental 
cues were present.  New learning and memory were stronger for 
verbal as opposed to visual stimuli, with more rapid rates of 
forgetting noted for visual material.  There was a suggestion 
of mild problems with sustained concentration when confronted 
with rote or mundane material.  

The veteran's overall level of performance may be adversely 
impacted by affective symptoms related to his PTSD.  Any 
experience of anxiety would heighten problems with 
spontaneous recall, while depressive symptoms would adversely 
impact attention/concentration resulting in failure to recall 
incidental details.  The veteran should be encouraged to make 
use of notes, lists, and other cueing devices.  

The veteran was likely to learn and remember best through the 
auditory and verbal modalities as opposed to visual.  That 
suggested that concepts which were presented diagrammatically 
without much verbal explanation may be readily forgotten.  
Given that the veteran's difficulties with memory were 
largely limited to problems with spontaneous recall, the 
likelihood of a dementing disorder or organic impairment 
secondary to alcohol abuse was somewhat minimized.  Retrieval 
deficits, in the absence of problems with the acquisition of 
new material were considered to be consistent with the 
effects of normal aging, and were often compensated for by 
reducing stress, reducing demands for spontaneous generation 
of responses, minimizing distracting stimuli, and learning to 
utilize cueing devices.  

VA medical records show that the veteran has been treated on 
several occasions, for sometimes a month at a time, at an 
inpatient VA Stress Disorder Treatment Unit due to PTSD 
symptoms such as nightmares, flashbacks and intrusive 
thoughts of Vietnam, depression with sleep problem, appetite 
problem, poor marital and family relationship causing divorce 
in 1984, social isolation, hypervigilance, and increased 
startle reflex.  

Mental status examination on admission in June 1997 revealed 
a mesomorphic, cooperative male who appeared nervous.  Motor 
behavior revealed mild psychomotor retardation, tremors of 
both hands.  Speech was normal in rate and rhythm.  No formal 
thought disorder was noted.  Affect was constricted, 
increased intensity.  Mood was sad, depressed, anxious.  No 
suicidal or homicidal ideations or plans were noted.  There 
was no evidence of delusions or hallucinations.  

Mental status examination on admission in October 1997 
revealed an alert, oriented times three, cooperative male 
with good eye contact.  Motor behavior was normoactive.  Mood 
was euthymic, related, appropriate.  There was no evidence of 
delusions or hallucinations.  Speech was regular in rate and 
rhythm, coherent and goal directed.  The veteran was not 
suicidal or homicidal.  

On discharge, the veteran did not elicit any evidence of 
gross psychosis during his course in the unit.  He was not 
suicidal or homicidal.  He continued to complain of PTSD 
problems.  He was physically and mentally competent.  

The veteran was afforded a VA examination in September 1998.  
He reported nightmares of traumatic experiences in Vietnam 
almost every night.  He also reported insomnia, feelings of 
depression, suicidal ideation.  He continued to struggle with 
controlling his angry feelings.  He reported that he was 
easily irritated and that he often flew off the handle at 
people who got on his nerves.  There had been no incidents of 
physical violence.  He expressed his anger in words.  

Irritability was one of the reasons that the veteran limited 
his social contacts.  He described himself as being extremely 
impatient.  He had on several occasions left his cart filled 
with groceries in the aisle and exited a store when he sensed 
there would be a delay at the check-out line.  He avoided 
crowds because he could not stand loud noises.  He was 
cautions about anything happening behind him and always took 
the last seat on the bus so that he could have everything in 
front of him.  He expressed some disappointment in the 
medications, feeling like he was too much on edge much of the 
time.  He reported feeling nervous and restless.  

Generally, the veteran reported that psychotropic medications 
had not been very effective in modifying his symptoms.  He 
also described problems with his short term memory.  He could 
not remember names or dates, and complained of having minor 
mental lapses from time to time.

On examination, small tremors of both hands were noted.  He 
maintained good eye contact.  He was coherent, relevant and 
cooperative.  Speech was normal in rate, pitch and volume.  
There were no irrelevant, illogical or obscure speech 
patterns.  He displayed a normal range of affect; however, 
his overall mood was predominantly depressed.  The veteran 
was able to maintain personal hygiene and other basic 
activities of daily living.  The veteran knew his own name, 
where he was, and the current date.  As in previous 
examinations, there was evidence of memory impairment in that 
he was vague about details of recent events and had to refer 
to personal copies of medical reports to recall dates and 
names.  

The impression was that of PTSD.  The examiner noted that the 
veteran's social and vocational adjustments were 
significantly affected by PTSD symptoms.  The examiner also 
noted that there did not appear to be any evidence to support 
a previous diagnosis of Psychosis, not otherwise specified 
(NOS).  The "voices" the veteran reported hearing 
apparently were hypnopompic phenomena and his 
"suspiciousness" noted in the previous reports was more 
accurately seen as a being part of his PTSD symptomatology.  
In addition, the examiner noted that the veteran's current 
state of depression had lasted for more than two years, so 
that the previous diagnosis of Major Depression had evolved 
into a Dysthymic Disorder.  

The Axis I diagnosis was that of PTSD, chronic; Dysthymic 
Disorder; and Alcohol Dependence, Sustained in Full 
Remission.  The veteran's Global Assessment of Functioning 
(GAF) score was listed as 44.  

The veteran was hospitalized again in July 2001.  He reported 
flashbacks, night sweats, anger, depression, increased 
irritability, and difficulty sleeping.  He appeared his 
stated age, exhibited good grooming and hygiene, was 
cooperative, alert and oriented.  He did not exhibit any 
psychotic symptoms and his affect was appropriate.  He had no 
suicidal or homicidal ideations or plans.  
At a VA mental disorders examination in May 2002, the veteran 
reported that he did not maintain contact with his two adult 
sons, and maintained some contact with his siblings, and was 
unemployed.  He complained of depressed mood, memory 
impairment, concentration problems, feelings of impatience 
and irritability, insomnia or sleep difficulties including 
flashbacks and distressing dreams, disturbed appetite, 
persistent anxiety, chronic fatigue, a loss of interest in 
being with others, feelings of detachment and estrangement 
from others, a lack of self confidence, hypervigilance, and 
exaggerated startle response.  

Mental status examination revealed that the veteran was 
adequately groomed and sat with a composed facial expression.  
His speech was spontaneous and progressed unremarkably.  His 
mood was notably flat; however, his affect was appropriate to 
the content of discussion.  His perception appeared normal.  
He was oriented to time, place and person.  His memory 
appeared  somewhat impaired, particularly his recent memory.  
His general knowledge appeared consistent with his education.  
His insight and judgment both appeared fair.  Suicidal risk 
appeared low.  The examiner diagnosed chronic PTSD, indicated 
that depressive features of a diagnosed dysthymic disorder 
were associated with PTSD, and assigned a GAF of 55, which 
signifies moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

Additional records were received from the Social Security 
Administration showing treatment for PTSD.  

After a review of the evidence of record, the Board finds 
that the evidence is sufficient to raise a reasonable doubt 
as to whether the veteran's symptoms attributable to his 
service-connected PTSD more nearly approximate the criteria 
for assignment of a 50 percent schedular rating.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130.  
PTSD has manifested some of the symptoms contemplated by a 50 
percent rating under Diagnostic Code 9411, including  
flattened affect; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran also reported difficulty with concentration, 
which may be considered analogous to impaired abstract 
thinking.  

In this case the Board has finds the psychiatric 
symptomatology of depression and depressed mood and affect to 
be a part of the veteran's service-connected PTSD.  Various 
VA examination reports reflect the opinion that the veteran's 
diagnosed dysthymic disorder or depressive symptoms are 
associated with his service-connected PTSD.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The evidence does not demonstrate that the veteran has 
additional symptoms contemplated by a 50 percent rating, 
including panic attacks more than once a week or 
circumstantial, circumlocutory or stereotyped speech.  In 
this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  

The Board has considered the symptoms indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's PTSD symptoms in determining the 
appropriate schedular rating assignment, and has not required 
the presence of a specified quantity of symptoms in the 
rating schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Based on this evidence, the Board finds and resolves 
reasonable doubt in the veteran's favor to find that the 
schedular criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).  

The Board finds that a schedular rating in excess of 50 
percent for the veteran's PTSD is not warranted, however, as 
the symptomatology attributable to it does not more nearly 
approximate the criteria for the next higher rating of 70 
percent under Diagnostic Code 9411.  The evidence 
demonstrates that PTSD does not currently manifest 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

In reaching this decision, the Board notes that the most 
recent GAF of 55 reflects the examiner's opinion that the 
veteran's PTSD symptoms are currently productive of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  In this regard, the Board is aware that 
the Global Assessment of Functioning (GAF) score of 55 is 
somewhat higher than what was reported in previous 
examinations and discharge summaries.  However, the latest VA 
exam GAF/findings outweigh earlier - more recent evidence 
given greater weight than previous evidence, including GAFs, 
because previous findings and GAFs were based on the 
veteran's abuse of alcohol, which has not been demonstrated 
to be secondary to his service-connected PTSD.  In other 
words, general characterizations of overall psychiatric 
impairment as indicated by previous GAF scores does not 
outweigh the specific symptoms and specific clinical findings 
of record.  

For these reasons, the Board finds that a schedular rating in 
excess of 50 percent for PTSD is not warranted because the 
symptomatology attributable thereto does not more nearly 
approximate the criteria for the next higher rating of 70 
percent under Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411 (2003).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that PTSD (with 
depression) has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable application of the 
regular schedular standards for rating psychiatric disability 
for any period during the pendency of the claim, other than 
the periods of hospitalization for which a temporary total 
rating was assigned, for the July to August 2001 
hospitalization.  

The regular schedular criteria, the General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, contemplates all 
of the veteran's specifically identified PTSD symptoms, 
including the tendency to isolate himself from others.  The 
Board has applied the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The General Rating 
Formula for Mental Disorders contemplates symptoms that are 
"like or similar to" the veteran's PTSD symptoms.  See 
Mauerhan, 16 Vet. App. 436.  

Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO provided the veteran with a development letter for the 
most part consistent with the notice requirements of the VCAA 
on the issue of entitlement to a TDIU, as clarified by 
Quartuccio, supra, in December 2002.  

In view of the Board's grant of entitlement to an increased 
evaluation of 50 percent for PTSD, the RO must again consider 
the claim of entitlement to a TDIU as the Board's present 
consideration of such issue would be prejudicial to the 
veteran in view of the change in the status of the combined 
evaluation of his service-connected disabilities.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the veteran must be afforded contemporaneous 
examinations to ascertain whether his service-connected 
disabilities would preclude all kinds of substantially 
gainful employment.  He should also be afforded the 
opportunity to submit additional evidence pertinent to this 
issue.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Accordingly, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
PTSD, hypertension, and tendonitis of the 
knees with chondromalacia, arthralgia and 
Osgood-Schlatter's disease during the 
course of his appeal.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic, hypertension, and 
psychiatric examinations of the veteran 
for the purpose of ascertaining whether 
the veteran is able to work as the result 
of his service-connected disabilities.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners each address whether the 
veteran's service-connected disabilities 
in combination have rendered him 
unemployable for VA compensation 
purposes.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a TDIU and may result in its denial.  38 C.F.R. 
§ 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



